DETAILED ACTION
Claims status
In response to the application filed on 01/05/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 01/05/2021 have been reviewed and accepted.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the invention of the US 10911968 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claims 1-20; the claims 1-20 recite limitations substantially the same as in the US 10911968 B2. These limitations are fully covered by the claims of the US 10911968 B2.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US 10911968 B2.
Instant Application: 17/142,218
US 10911968 B2
1. A method for wireless communication, comprising: 
reporting, by a terminal, at a first protocol layer, a first event to a second protocol layer, wherein the first event is used to indicate that quality of a signal in a first signal set is bad enough to satisfy a first condition; determining, by the terminal, at the second protocol layer, occurrence of a second event when a number of times that the first event has successively occurred exceeds a threshold; and sending, by the terminal, a first message to a network device, wherein the first message is used to indicate a signal in the second signal set, of which signal quality is good enough to satisfy a third condition.








2. The method of claim 1, further comprising: after determining, by the terminal, at the second protocol layer, the occurrence of the second event, starting, by the terminal, a timer; wherein the timer is used for the terminal to execute a link reconfiguration procedure during a duration of the timer.

3. The method of claim 1, wherein the quality of the signal in the first signal set is bad enough to satisfy the first condition comprises: the quality of the signal in the first signal set is worse than a threshold.

4. The method of claim 1, further comprising: sending, by the terminal, second indication information to the first protocol layer from the second protocol layer, wherein the second indication information is used to indicate at least one of the following: reporting the signal in the second signal set, of which the signal quality is good enough to satisfy the third condition; or, reporting a measurement result about signals in the second signal set.

5. The method of claim 3, further comprising: responsive to the second indication information, performing, by the terminal, the at least one of the following at the first protocol layer: reporting the signal in the second signal set, of which the signal quality is good enough to satisfy the third condition; or, reporting the measurement result about the signals in the second signal set.

6. The method of claim 1, wherein each signal in the first signal set corresponds to a respective one of one or more transmission beams; and each signal in the second signal set corresponds to a respective one of one or more transmission beams.

7. The method of claim 1, wherein each signal in the first signal set is quasi-colocated with at least one control resource set with respect to a space receiving parameter.

8. The method of claim 1, wherein the first protocol layer is a physical layer, and the second protocol layer is a Media Access Control (MAC) layer.

9. The method of claim 1, wherein occurrence of the first event comprises occurrence of beam failure instance, the occurrence of the second event comprises occurrence of beam failure, and the second event is used to indicate that link quality corresponding to the signal in the first signal set is bad enough to satisfy a second condition.

10. A terminal, comprising: a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to: report, through a transceiver, at a first protocol layer, a first event to a second protocol layer, wherein the first event is used to indicate that quality of a signal in a first signal set is bad enough to satisfy a first condition; determine, at the second protocol layer, occurrence of a second event when a number of times that the first event has successively occurred exceeds a threshold; and send, through the transceiver, a first message to a network device, wherein the first message is used to indicate a signal in the second signal set, of which signal quality is good enough to satisfy a third condition.

11. The terminal of claim 10, wherein the processor is further configured to: start a timer after determining the occurrence of the second event at the second protocol layer; wherein the timer is used for the terminal to execute a link reconfiguration procedure during a duration of the timer.

12. The terminal of claim 10, wherein the quality of the signal in the first signal set is bad enough to satisfy the first condition comprises: the quality of the signal in the first signal set is worse than a threshold.

13. The terminal of claim 10, wherein the processor is further configured to: send, through the transceiver, at the second protocol layer, second indication information to the first protocol layer, wherein the second indication information is used to indicate at least one of the following: reporting the signal in the second signal set, of which the signal quality is good enough to satisfy the third condition; or, reporting a measurement result about signals in the second signal set.

14. The terminal of claim 13, wherein the processor is further configured to: responsive to the second indication information, perform the at least one of the following at the first protocol layer: reporting the signal in the second signal set, of which the signal quality is good enough to satisfy the third condition; or reporting the measurement result about the signals in the second signal set.

15. The terminal of claim 10, wherein each signal in the first signal set corresponds to a respective one of one or more transmission beams; and each signal in the second signal set corresponds to a respective one of one or more transmission beams.

16. The terminal of claim 10, wherein each signal in the first signal set is quasi-colocated with at least one control resource set with respect to a space receiving parameter.

17. The terminal of claim 10, wherein the first protocol layer is a physical layer, and the second protocol layer is a Media Access Control (MAC) layer.

18. The terminal of claim 10, wherein occurrence of the first event comprises occurrence of beam failure instance, the occurrence of the second event comprises occurrence of beam failure, and the second event is used to indicate that link quality corresponding to the signal in the first signal set is bad enough to satisfy a second condition.

19. A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor, cause the processor to: report, through a transceiver, at a first protocol layer, a first event to a second protocol layer, wherein the first event is used to indicate that quality of a signal in a first signal set is bad enough to satisfy a first condition; determine at the second protocol layer, occurrence of a second event when a number of times that the first event has successively occurred exceeds a threshold; and send, through the transceiver, a first message to a network device, wherein the first message is used to indicate a signal in the second signal set, of which signal quality is good enough to satisfy a third condition.

20. The non-transitory computer-readable storage medium of claim 19, wherein occurrence of the first event comprises occurrence of beam failure instance, the occurrence of the second event comprises occurrence of beam failure, and the second event is used to indicate that link quality corresponding to the signal in the first signal set is bad enough to satisfy a second condition.

A method for wireless communication, comprising:
reporting, by a terminal, at a first protocol layer, a first event to a second protocol layer, wherein the first event is used to indicate that quality of a signal in a first signal set is bad enough to satisfy a first condition;
determining, by the terminal, at the second protocol layer, occurrence of a second event when a number of times that the first event has successively occurred exceeds a threshold; and
sending, by the terminal, a first message to a network device, wherein the first message is used to indicate a signal in the second signal set, of which signal quality is good enough to satisfy a third condition;
wherein occurrence of the first event comprises occurrence of beam failure instance, the occurrence of the second event comprises occurrence of beam failure, and the second event is used to indicate that link quality corresponding to the signal in the first signal set is bad enough to satisfy a second condition.
2. The method of claim 1, further comprising:
after determining, by the terminal, at the second protocol layer, the occurrence of the second event,
starting, by the terminal, a timer; wherein the timer is used for the terminal to execute a link reconfiguration procedure during a duration of the timer.
3. The method of claim 1, wherein the quality of the signal in the first signal set is bad enough to satisfy the first condition comprises:
the quality of the signal in the first signal set is worse than a threshold.

4. The method of claim 1, further comprising:
sending, by the terminal, second indication information to the first protocol layer from the second protocol layer,
wherein the second indication information is used to indicate at least one of the following:
reporting the signal in the second signal set, of which the signal quality is good enough to satisfy the third condition; or,
reporting a measurement result about signals in the second signal set.
5. The method of claim 3, further comprising:
responsive to the second indication information, performing, by the terminal, the at least one of the following at the first protocol layer:
reporting the signal in the second signal set, of which the signal quality is good enough to satisfy the third condition; or,
reporting the measurement result about the signals in the second signal set.
6. The method of claim 1, wherein each signal in the first signal set corresponds to a respective one of one or more transmission beams; and each signal in the second signal set corresponds to a respective one of one or more transmission beams.

7. The method of claim 1, wherein each signal in the first signal set is quasi-colocated with at least one control resource set with respect to a space receiving parameter.

8. The method of claim 1, wherein the first protocol layer is a physical layer, and the second protocol layer is a Media Access Control (MAC) layer.










9. A terminal, comprising:
a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to: report, through a transceiver, at a first protocol layer, a first event to a second protocol layer, wherein the first event is used to indicate that quality of a signal in a first signal set is bad enough to satisfy a first condition;
determine, at the second protocol layer, occurrence of a second event when a number of times that the first event has successively occurred exceeds a threshold; and
send, through the transceiver, a first message to a network device, wherein the first message is used to indicate a signal in the second signal set, of which signal quality is good enough to satisfy a third condition;
wherein occurrence of the first event comprises occurrence of beam failure instance, the occurrence of the second event comprises occurrence of beam failure, and the second event is used to indicate that link quality corresponding to the signal in the first signal set is bad enough to satisfy a second condition.
10. The terminal of claim 9, wherein the processor is further configured to:
start a timer after determining the occurrence of the second event at the second protocol layer; wherein the timer is used for the terminal to execute a link reconfiguration procedure during a duration of the timer.
11. The terminal of claim 9, wherein the quality of the signal in the first signal set is bad enough to satisfy the first condition comprises:
the quality of the signal in the first signal set is worse than a threshold.
12. The terminal of claim 9, wherein the processor is further configured to:
send, through the transceiver, at the second protocol layer, second indication information to the first protocol layer, wherein the second indication information is used to indicate at least one of the following:
reporting the signal in the second signal set, of which the signal quality is good enough to satisfy the third condition; or,
reporting a measurement result about signals in the second signal set.
13. The terminal of claim 12, wherein the processor is further configured to:
responsive to the second indication information, perform the at least one of the following at the first protocol layer:
reporting the signal in the second signal set, of which the signal quality is good enough to satisfy the third condition; or
reporting the measurement result about the signals in the second signal set.
14. The terminal of claim 9, wherein each signal in the first signal set corresponds to a respective one of one or more transmission beams; and each signal in the second signal set corresponds to a respective one of one or more transmission beams.
15. The terminal of claim 9, wherein each signal in the first signal set is quasi-colocated with at least one control resource set with respect to a space receiving parameter.
16. The terminal of claim 9, wherein the first protocol layer is a physical layer, and the second protocol layer is a Media Access Control (MAC) layer.






17. A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor, cause the processor to:
report, through a transceiver, at a first protocol layer, a first event to a second protocol layer, wherein the first event is used to indicate that quality of a signal in a first signal set is bad enough to satisfy a first condition;
determine at the second protocol layer, occurrence of a second event when a number of times that the first event has successively occurred exceeds a threshold; and
send, through the transceiver, a first message to a network device, wherein the first message is used to indicate a signal in the second signal set, of which signal quality is good enough to satisfy a third condition;
wherein occurrence of the first event comprises occurrence of beam failure instance, the occurrence of the second event comprises occurrence of beam failure, and the second event is used to indicate that link quality corresponding to the signal in the first signal set is bad enough to satisfy a second condition.
18. The non-transitory computer-readable storage medium of claim 17, wherein the instructions that, when executed by the processor, cause the processor further to:
start a timer after determining the occurrence of the second event at the second protocol layer; wherein the timer is used for the terminal to execute a link reconfiguration procedure during a duration of the timer.
19. The non-transitory computer-readable storage medium of claim 17, wherein the quality of the signal in the first signal set is bad enough to satisfy the first condition comprises:
the quality of the signal in the first signal set is worse than a threshold.
20. The non-transitory computer-readable storage medium of claim 17, wherein the instructions that, when executed by the processor, cause the processor further to:
send, through the transceiver, at the second protocol layer, second indication information to the first protocol layer, wherein the second indication information is used to indicate at least one of the following:
reporting the signal in the second signal set, of which the signal quality is good enough to satisfy the third condition; or,
reporting a measurement result about signals in the second signal set.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2021/0058129 A1, as PCT filed on 12/27/2017) in view of YU et al. (US 2018/0227899 A1).
Regarding claim 1; Takeda discloses a method for wireless communication, comprising: 
reporting, by a terminal, at a first protocol layer, a first event to a second protocol layer (See Fig. 10: Functional Structure of the UE. See connection between components 404, and 405, for measuring signal quality for Beam Failure Recovery or L1/L2 recovery. ¶. [0163]. And see also ¶. [0032]: In existing LTE systems (LTE Rel. 8 to Rel. 13), the IS and/or OOS (IS/OOS) is indicated from a physical layer to higher layers (for example, a MAC layer and an RRC layer) (i.e., layer 1 and layer 2) by the user terminal, and an RLF is judged based on the IS/OOS indication.) wherein the first event is used to indicate that quality of a signal in a first signal set is bad enough to satisfy a first condition (See Fig. 2: Specifically, in the case of receiving a certain number of (for example, N310) OOS indications for a certain cell (for example, a primary cell), the user terminal initiates (starts) a timer T310. In a case that N311 IS indications related to the certain cell are received during running of the timer T310, the timer T310 is stopped. In a case that the timer T310 expires, the user terminal judges that an RLF, i.e., Radio Link Failure due to bad quality of signal, related to the certain cell has been detected. ¶. [0033]); 
determining, by the terminal, at the second protocol layer, occurrence of a second event when a number of times that the first event has successively occurred exceeds a threshold (See Fig. 2: In Case 1, first, OOS occurs N310 times, i.e., number of times, and this initiates the timer T310. Subsequently, the T310 expires without the radio link quality being higher than the threshold Qin, leading to detection of an RLF. ¶. [0037] and ¶. [0038]); and 
sending, by the terminal, a first message to a network device, wherein the first message is used to indicate a signal in the second signal set, of which signal quality is good enough to satisfy a third condition (See Fig. 2: In step S104, the user terminal that identifies the new candidate beam transmits a BFR request (BFR request signal, BFRQ). The BFR request may be transmitted by using, for example, a random access channel (PRACH (Physical Random Access Channel)). ¶. [0046]).
Even though, Takeda discloses the method of transmitting a BFR request with the new candidate beam t o the Base Station, Takeda doesn’t explicitly teach the signal quality is good enough to satisfy a third condition.
However, YU discloses the signal quality is good enough to satisfy a third condition (YU: the UE to transmit a BFRQ message, i.e., the first message, to the BS with the new candidate beam by satisfying the beam failure recovery condition. ¶. [0045]-¶. [0046]. Once the BFRQ transmission attempt is successful, i.e., quality is good enough to satisfy the third condition, then a new BPL 132 formed between BS beam #B2 and UE beam #U1 is selected to become the new serving BPL between BS 101 and UE 102. ¶. [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the signal quality is good enough to satisfy a third condition as taught by YU to have incorporated in the system of Takeda, so that it would not only provide the UE to efficiently monitor the success or failure of the BFRQ transmission attempt but also help to trigger the condition of the new candidate beam. YU: ¶. [0026].

Regarding claim 2; Takeda discloses the method further comprising: after determining, by the terminal, at the second protocol layer, the occurrence of the second event, starting, by the terminal, a timer; wherein the timer is used for the terminal to execute a link reconfiguration procedure during a duration of the timer (Takeda: Timer T310. In a case that N311 IS indications related to the certain cell are received during running of the timer T310, the timer T310 is stopped. In a case that the timer T310 expires, the user terminal judges that an RLF related to the certain cell has been detected. ¶. [0033]).

Regarding claim 3; Takeda discloses the method wherein the quality of the signal in the first signal set is bad enough to satisfy the first condition comprises: the quality of the signal in the first signal set is worse than a threshold (Takeda: he quality of the radio link estimated based on at least one of the configured DL-RS resources is lower than a certain threshold (for example, Qout). Note that the radio link qualities may correspond to, for example, a block error rate (BLER) of a hypothetical PDCCH. ¶. [0030]).

Regarding claim 4; Takeda discloses the method further comprising: sending, by the terminal, second indication information to the first protocol layer from the second protocol layer, wherein the second indication information is used to indicate at least one of the following: reporting a measurement result about signals in the second signal set (Takeda: ¶. [0045]-¶. [0046]), and See also YU for identifying a candidate beam (e.g., the quality of the candidate BPL is better than a second predefined threshold). ¶. [0026]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 5; Takeda discloses the method further comprising: responsive to the second indication information, performing, by the terminal, the at least one of the following at the first protocol layer: reporting the measurement result about the signals in the second signal set. (In step S104, the user terminal that identifies the new candidate beam transmits a BFR request (BFR request signal, BFRQ). The BFR request may be transmitted by using, for example, a random access channel (PRACH (Physical Random Access Channel). ¶. [0046]).

Regarding claim 6; Takeda discloses the method wherein each signal in the first signal set corresponds to a respective one of one or more transmission beams; and each signal in the second signal set corresponds to a respective one of one or more transmission beams (See Fig. 2: ¶. [0042]-¶. [0043]).

Regarding claim 7; Takeda in view of YU discloses the method wherein each signal in the first signal set is quasi-colocated with at least one control resource set with respect to a space receiving parameter (Ref#3: synchronization signal block (SSB) which is spatially quasi-collocated (QCL'ed) with control channel (e.g., PDCCH) demodulation reference signal (DMRS) is used for beam failure detection. ¶. [0031]).

Regarding claim 8; Takeda discloses the method wherein the first protocol layer is a physical layer, and the second protocol layer is a Media Access Control (MAC) layer (See Fig. 2: In existing LTE systems (LTE Rel. 8 to Rel. 13), the IS and/or OOS (IS/OOS) is indicated from a physical layer to higher layers (for example, a MAC layer and an RRC layer) by the user terminal, and an RLF is judged based on the IS/OOS indication. ¶. [0032]).

Regarding claim 9; Takeda discloses the method wherein occurrence of the first event comprises occurrence of beam failure instance, the occurrence of the second event comprises occurrence of beam failure (Takeda: The user terminal detects a beam failure when a certain condition is satisfied. For example, the certain condition is that measurement results for one or a plurality of pre-configured DL-RS resources are all smaller than a certain threshold Qout_LR. ¶. [0044]), and the second event is used to indicate that link quality corresponding to the signal in the first signal set is bad enough to satisfy a second condition (Takeda: The user terminal may judge a radio link to be OOS in a case that the quality of the radio link estimated based on at least one of the configured DL-RS resources is lower than a certain threshold (for example, Qout). Note that the radio link qualities may correspond to, for example, a block error rate (BLER) of a hypothetical PDCCH. ¶. [0030]).


Regarding claim 10; Takeda discloses a terminal comprising a processor; and a memory storing instructions executable by the processor (See Fig. 11 and its components), wherein the processor is configured to:
report, by a terminal, at a first protocol layer, a first event to a second protocol layer (See Fig. 10: Functional Structure of the UE. See connection between components 404, and 405, for measuring signal quality for Beam Failure Recovery or L1/L2 recovery. ¶. [0163]. And see also ¶. [0032]: In existing LTE systems (LTE Rel. 8 to Rel. 13), the IS and/or OOS (IS/OOS) is indicated from a physical layer to higher layers (for example, a MAC layer and an RRC layer) (i.e., layer 1 and layer 2) by the user terminal, and an RLF is judged based on the IS/OOS indication.) wherein the first event is used to indicate that quality of a signal in a first signal set is bad enough to satisfy a first condition (See Fig. 2: Specifically, in the case of receiving a certain number of (for example, N310) OOS indications for a certain cell (for example, a primary cell), the user terminal initiates (starts) a timer T310. In a case that N311 IS indications related to the certain cell are received during running of the timer T310, the timer T310 is stopped. In a case that the timer T310 expires, the user terminal judges that an RLF, i.e., Radio Link Failure due to bad quality of signal, related to the certain cell has been detected. ¶. [0033]); 
determine, by the terminal, at the second protocol layer, occurrence of a second event when a number of times that the first event has successively occurred exceeds a threshold (See Fig. 2: In Case 1, first, OOS occurs N310 times, i.e., number of times, and this initiates the timer T310. Subsequently, the T310 expires without the radio link quality being higher than the threshold Qin, leading to detection of an RLF. ¶. [0037] and ¶. [0038]); and 
send, by the terminal, a first message to a network device, wherein the first message is used to indicate a signal in the second signal set, of which signal quality is good enough to satisfy a third condition (See Fig. 2: In step S104, the user terminal that identifies the new candidate beam transmits a BFR request (BFR request signal, BFRQ). The BFR request may be transmitted by using, for example, a random access channel (PRACH (Physical Random Access Channel)). ¶. [0046]).
Even though, Takeda discloses the method of transmitting a BFR request with the new candidate beam t o the Base Station, Takeda doesn’t explicitly teach the signal quality is good enough to satisfy a third condition.
However, YU discloses the signal quality is good enough to satisfy a third condition (YU: the UE to transmit a BFRQ message, i.e., the first message, to the BS with the new candidate beam by satisfying the beam failure recovery condition. ¶. [0045]-¶. [0046]. Once the BFRQ transmission attempt is successful, i.e., quality is good enough to satisfy the third condition, then a new BPL 132 formed between BS beam #B2 and UE beam #U1 is selected to become the new serving BPL between BS 101 and UE 102. ¶. [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the signal quality is good enough to satisfy a third condition as taught by YU to have incorporated in the system of Takeda, so that it would not only provide the UE to efficiently monitor the success or failure of the BFRQ transmission attempt but also help to trigger the condition of the new candidate beam. YU: ¶. [0026].

Regarding claim 11; Takeda discloses the terminal further comprising: after determining, by the terminal, at the second protocol layer, the occurrence of the second event, starting, by the terminal, a timer; wherein the timer is used for the terminal to execute a link reconfiguration procedure during a duration of the timer (Takeda: Timer T310. In a case that N311 IS indications related to the certain cell are received during running of the timer T310, the timer T310 is stopped. In a case that the timer T310 expires, the user terminal judges that an RLF related to the certain cell has been detected. ¶. [0033]).

Regarding claim 12; Takeda discloses the terminal wherein the quality of the signal in the first signal set is bad enough to satisfy the first condition comprises: the quality of the signal in the first signal set is worse than a threshold (Takeda: he quality of the radio link estimated based on at least one of the configured DL-RS resources is lower than a certain threshold (for example, Qout). Note that the radio link qualities may correspond to, for example, a block error rate (BLER) of a hypothetical PDCCH. ¶. [0030]).

Regarding claim 13; Takeda discloses the terminal further comprising: sending, by the terminal, second indication information to the first protocol layer from the second protocol layer, wherein the second indication information is used to indicate at least one of the following: reporting a measurement result about signals in the second signal set (Takeda: ¶. [0045]-¶. [0046]), and See also YU for identifying a candidate beam (e.g., the quality of the candidate BPL is better than a second predefined threshold). ¶. [0026]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 14; Takeda discloses the terminal further comprising: responsive to the second indication information, performing, by the terminal, the at least one of the following at the first protocol layer: reporting the measurement result about the signals in the second signal set. (In step S104, the user terminal that identifies the new candidate beam transmits a BFR request (BFR request signal, BFRQ). The BFR request may be transmitted by using, for example, a random access channel (PRACH (Physical Random Access Channel). ¶. [0046]).

Regarding claim 15; Takeda discloses the terminal wherein each signal in the first signal set corresponds to a respective one of one or more transmission beams; and each signal in the second signal set corresponds to a respective one of one or more transmission beams (See Fig. 2: ¶. [0042]-¶. [0043]).

Regarding claim 16; Takeda in view of YU discloses the terminal wherein each signal in the first signal set is quasi-colocated with at least one control resource set with respect to a space receiving parameter (Ref#3: synchronization signal block (SSB) which is spatially quasi-collocated (QCL'ed) with control channel (e.g., PDCCH) demodulation reference signal (DMRS) is used for beam failure detection. ¶. [0031]).

Regarding claim 17; Takeda discloses the terminal wherein the first protocol layer is a physical layer, and the second protocol layer is a Media Access Control (MAC) layer (See Fig. 2: In existing LTE systems (LTE Rel. 8 to Rel. 13), the IS and/or OOS (IS/OOS) is indicated from a physical layer to higher layers (for example, a MAC layer and an RRC layer) by the user terminal, and an RLF is judged based on the IS/OOS indication. ¶. [0032]).

Regarding claim 18; Takeda discloses the terminal wherein occurrence of the first event comprises occurrence of beam failure instance, the occurrence of the second event comprises occurrence of beam failure (Takeda: The user terminal detects a beam failure when a certain condition is satisfied. For example, the certain condition is that measurement results for one or a plurality of pre-configured DL-RS resources are all smaller than a certain threshold Qout_LR. ¶. [0044]), and the second event is used to indicate that link quality corresponding to the signal in the first signal set is bad enough to satisfy a second condition (Takeda: The user terminal may judge a radio link to be OOS in a case that the quality of the radio link estimated based on at least one of the configured DL-RS resources is lower than a certain threshold (for example, Qout). Note that the radio link qualities may correspond to, for example, a block error rate (BLER) of a hypothetical PDCCH. ¶. [0030]).

Regarding claim 19; Takeda discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor, cause the processor to: 
report, through a transceiver (See Fig. 11 and its components), at a first protocol layer, a first event to a second protocol layer (See Fig. 10: Functional Structure of the UE. See connection between components 404, and 405, for measuring signal quality for Beam Failure Recovery or L1/L2 recovery. ¶. [0163]. And see also ¶. [0032]: In existing LTE systems (LTE Rel. 8 to Rel. 13), the IS and/or OOS (IS/OOS) is indicated from a physical layer to higher layers (for example, a MAC layer and an RRC layer) (i.e., layer 1 and layer 2) by the user terminal, and an RLF is judged based on the IS/OOS indication.) wherein the first event is used to indicate that quality of a signal in a first signal set is bad enough to satisfy a first condition (See Fig. 2: Specifically, in the case of receiving a certain number of (for example, N310) OOS indications for a certain cell (for example, a primary cell), the user terminal initiates (starts) a timer T310. In a case that N311 IS indications related to the certain cell are received during running of the timer T310, the timer T310 is stopped. In a case that the timer T310 expires, the user terminal judges that an RLF, i.e., Radio Link Failure due to bad quality of signal, related to the certain cell has been detected. ¶. [0033]); 
determine at the second protocol layer, occurrence of a second event when a number of times that the first event has successively occurred exceeds a threshold (See Fig. 2: In Case 1, first, OOS occurs N310 times, i.e., number of times, and this initiates the timer T310. Subsequently, the T310 expires without the radio link quality being higher than the threshold Qin, leading to detection of an RLF. ¶. [0037] and ¶. [0038]); and 
send, through the transceiver a first message to a network device, wherein the first message is used to indicate a signal in the second signal set, of which signal quality is good enough to satisfy a third condition (See Fig. 2: In step S104, the user terminal that identifies the new candidate beam transmits a BFR request (BFR request signal, BFRQ). The BFR request may be transmitted by using, for example, a random access channel (PRACH (Physical Random Access Channel)). ¶. [0046]).
Even though, Takeda discloses the method of transmitting a BFR request with the new candidate beam t o the Base Station, Takeda doesn’t explicitly teach the signal quality is good enough to satisfy a third condition.
However, YU discloses the signal quality is good enough to satisfy a third condition (YU: the UE to transmit a BFRQ message, i.e., the first message, to the BS with the new candidate beam by satisfying the beam failure recovery condition. ¶. [0045]-¶. [0046]. Once the BFRQ transmission attempt is successful, i.e., quality is good enough to satisfy the third condition, then a new BPL 132 formed between BS beam #B2 and UE beam #U1 is selected to become the new serving BPL between BS 101 and UE 102. ¶. [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the signal quality is good enough to satisfy a third condition as taught by YU to have incorporated in the system of Takeda, so that it would not only provide the UE to efficiently monitor the success or failure of the BFRQ transmission attempt but also help to trigger the condition of the new candidate beam. YU: ¶. [0026].

Regarding claim 20; Takeda discloses the non-transitory computer-readable storage medium wherein occurrence of the first event comprises:
occurrence of beam failure instance, the occurrence of the second event comprises occurrence of beam failure, and the second event is used to indicate that link quality corresponding to the signal in the first signal set is bad enough to satisfy a second condition (Takeda: The BFR procedure may be triggered by a beam failure. Here, the beam failure may indicate that, for example, at a UE and/or a base station, detection of one or a plurality of control channels have not been detected or none of the control channels has been detected, for a certain period, or a measurement result for the reception quality of a reference signal associated with the control channel does not satisfy certain quality. ¶. [0041]-¶. [0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai et al. (US 2018/0020487 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416